Citation Nr: 0811790	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-05 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
an acquired psychiatric disorder, including major depressive 
disorder, obsessive compulsive disorder, neuropsychiatric 
disorder, and anxiety.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits is the subject of a 
separate Board decision.)


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The March 2002 rating decision denied reopening of a 
previously denied claim for service connection for a 
psychiatric disorder and denied a TDIU; the veteran's notice 
of disagreement was received in April 2002; a statement of 
the case was issued in September 2007; and the veteran's 
substantive appeal was received in October 2007.  Once the 
veteran entered a timely notice of disagreement to the March 
2002 rating decision denial of reopening, he did not need to 
take any further action until a statement of the case was 
issued.  In this case, the statement of the case was not 
issued until September 2007, and the veteran entered a timely 
substantive appeal in October 2007.  These actions perfected 
an appeal of the March 2002 rating decision denial on the 
issue of reopening a previously denied claim for service 
connection for a psychiatric disorder and TDIU.  
Notwithstanding reference to an October 2005 statement as a 
new claim to reopen, and subsequent July 2006 rating 
decision, the veteran's purported August 2006 notice of 
disagreement, and procedural identification of these issues 
in the certification of the appeal as having arisen from an 
October 2005 claim to reopen, the issue of reopening a 
previously denied claim for service connection for a 
psychiatric disorder actually arose from March 2001 claim 
that was adjudicated in the March 2002 rating decision. 

The July 2006 RO rating decision denied the veteran's claim 
for TDIU.  The veteran's notice of disagreement to the TDIU 
denial was received in August 2006. The statement of the case 
was issued in September 2007.  The veteran entered a timely 
substantive appeal in October 2007.  




FINDINGS OF FACT

1.  A May 1974 rating decision denied service connection for 
a psychiatric disorder (nervous condition), finding no 
evidence of complaints or treatment for a nervous disorder in 
service; the veteran did not enter a notice of disagreement 
with this decision.

2.  The evidence associated with the claims file subsequent 
to the May 1974 rating decision denial of service connection 
for a psychiatric disorder (nervous condition), when 
considered with previous evidence of record, does not relate 
to an unestablished fact necessary to substantiate the 
veteran's claim for service connection a psychiatric 
disorder, variously claimed and diagnosed, and does not raise 
a reasonable possibility of substantiating the claim. 

3.  Service connection is currently in effect for pilonidal 
cyst, rated as noncompensably (0 percent) disabling, 
residuals of fracture of the right ring finger, rated as 
noncompensably disabling, and residuals of jaw fracture, 
rated as noncompensably disabling. 

4.  The veteran's service-connected disabilities are not of 
such severity as to render him unable to obtain or maintain 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The May 1974 rating decision that denied service 
connection for a psychiatric disorder (nervous condition) 
became final.  38 U.S.C.A. § 7105 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  The evidence associated with the claims file subsequent 
to the May 1974 rating decision that denied service 
connection for a psychiatric disorder (nervous condition) is 
not new and material, and service connection for a 
psychiatric disorder, variously claimed and diagnosed, is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.156(a) (2007).

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321(b), 3.340, 3.341, 4.15, 4.16, 
4.18 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  Letters from the RO dated in May 
2001, June 2005, October 2005, and July 2007 satisfied the 
duty to notify provisions.  The veteran was apprised of the 
information and evidence necessary to establish claims to 
reopen previously denied claim for service connection for a 
psychiatric disorder, and for TDIU.  The veteran was also 
advised of the evidence that VA would seek to provide; and of 
the information and evidence that he was expected to 
provide.  In addition, he was specifically requested to 
provide any evidence in his possession that would support his 
claims.  See 38 C.F.R. § 3.159(b)(1).  

The duty to notify provisions of the statute and implementing 
regulations apply to claims to reopen based on new and 
material evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The May 2001 letter specifically advised the 
veteran of the May 1974 prior final denial of service 
connection for a psychiatric disorder, the basis of the prior 
final denial, and what information or evidence is necessary 
to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Subsequent to the various notices provided to the 
veteran, VA readjudicated the veteran's claims and issued a 
statement of the case in September 2007 and a supplemental 
statement of the case in January 2008.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, such notice was provided to the veteran in 
the July 2007 letter.  Moreover, because the claim to reopen 
service connection is being denied, and no effective date or 
rating percentage will be assigned regarding the issue of 
service connection for a psychiatric disorder, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Regarding the duty to assist, VA reports of hospitalization 
and VA compensation examination reports are a part of the 
record.  The veteran has submitted private medical evidence.  
In written responses received from the veteran in March 2006 
and July 2007, the veteran indicated that he had no other 
information or relevant evidence to give VA to substantiate 
his claims.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  The appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of the claims.  The Board is 
satisfied that VA has sufficiently discharged its duty in 
this matter.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Reopening Service Connection for Psychiatric Disorder

In this case, in the March 2002 rating decision on appeal, 
the RO found that new and material evidence had not been 
received since a May 1974 prior final rating decision.  The 
Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002).  Direct service 
connection may be granted only when a disability or cause of 
death was incurred or aggravated in line of duty, and not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his or her abuse 
of alcohol or drugs.  38 C.F.R. § 3.301 (2007).  

Drug usage.  The isolated and infrequent use of drugs by 
itself will not be considered willful misconduct; however, 
the progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used to enjoy or experience their effects and the effects 
result proximately and immediately in disability or death, 
such disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(3) (2007).    

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n) (2007).

The law provides that a claimant may reopen a previously 
final adjudicated claim by submitting new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).   

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim.  In determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.  See 38 U.S.C.A. 
§ 5108.

In this case, a May 1974 rating decision denied service 
connection for a psychiatric disorder (nervous condition), 
finding no evidence of complaints or treatment for a nervous 
disorder in service.  Because the veteran did not enter a 
notice of disagreement with this decision within one year of 
mailing of notice of the decision, the May 1974 rating 
decision denial of service connection for a psychiatric 
disorder (nervous condition) became final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. §§ 20.302, 20.1103.

The evidence of record at the time of the May 1974 rating 
decision included service medical records that were negative 
for complaints, findings, diagnosis, or treatment of a 
psychiatric disorder, including a service separation 
examination report that found the veteran to be 
psychiatrically normal.  The evidence also included a March 
to April 1971 VA report of hospitalization that showed that 
the veteran was treated for drug dependency, and gave a six 
year history of drug dependency.   

The additional evidence received since the May 1974 final 
rating decision includes private treatment records that show 
various psychiatric diagnoses of drug dependence and paranoid 
type schizophrenia; evidence of psychiatric treatment since 
1996 for symptoms reported to have begun in 1995, including 
June and December 1996 private medical opinions from Jose 
Juarbe, M.D., that the veteran's diagnosed severe major 
depression that started in 1995 was related to uncertainty of 
job security at work in 1995; evidence that the veteran 
applied for disability retirement from work beginning in June 
1996, and retired from work in 1996, including the veteran's 
September 1996 claim for disability for work-related onset of 
psychiatric disorders in October 1995.  

The additional evidence also includes a May 1998 VA mental 
disorders examination report that shows a long history of 
drug dependency and later hospitalizations for alcohol 
dependency; current Axis I diagnoses of polysubstance 
dependence (in alleged remission) and dysthymia, and Axis II 
diagnosis of some anti-social personality features.  
Subsequent psychiatric treatment records reflect a history of 
hospitalization in 1975 or 1976 for schizophrenia; a history 
of onset of work-related difficulties and psychiatric 
symptoms since late 1994 or 1995; and treatment since 1996 
for psychiatric disorder that includes symptoms of depression 
and anxiety, variously diagnosed as schizophrenia, dysthymia, 
obsessive compulsive disorder, and anxiety.   

After a review of all the evidence of record, lay and 
medical, whether or not specifically mentioned in this 
decision, the Board finds that the evidence associated with 
the claims file subsequent to the May 1974 decision that was 
not previously submitted to agency decisionmakers, when 
considered with previous evidence of record, does not relate 
to an unestablished fact of in-service injury or disease, 
including psychiatric injury or disease, including in-service 
psychiatric symptoms.  The additional evidence relates all of 
the veteran's psychiatric symptomatology to drug dependency 
which, if occurred during service, would constitute willful 
misconduct in service, so may not be considered an in-service 
injury or disease for disability compensation purposes; or to 
post-service job-related problems in late 1994 or 1995 that 
led to depression; or to a personality disorder, which is not 
a disability for VA disability compensation purposes 
according to VA regulations 38 C.F.R. § 3.303(c) (2007) and 
38 C.F.R. § 4.9 (2007).  

Because the additional evidence does not relate to an 
unestablished fact of in-service injury or disease, including 
psychiatric symptoms of disease, that is necessary to 
substantiate the veteran's claim for service connection for a 
psychiatric disorder, the Board finds that the evidence 
associated with the claims file subsequent to the May 1974 
rating decision is not new and material, and a previously 
denied claim for service connection for a psychiatric 
disorder (nervous condition), variously claimed and 
diagnosed, is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

TDIU

The veteran contends generally that, due to his service-
connected disabilities, he is unable to obtain or maintain 
substantially gainful employment.  He specifically contends 
that a psychiatric disorder, which he contends is related to 
service, rendered him unemployable in 1996.  

In order to establish entitlement to a TDIU due to service-
connected disabilities, there must be impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation.  See 38 U.S.C.A. § 1155;  
38 C.F.R. 
§§ 3.340, 3.341, 4.16.  The central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  In determining whether the veteran 
is entitled to a TDIU, neither the veteran's non-service-
connected disabilities nor advanced age may be considered.  
See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The test of 
individual unemployability is whether, as a result of 
service-connected disabilities alone, the veteran is unable 
to secure or follow any form of substantially gainful 
occupation that is consistent with his education and 
occupational experience.  
38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; see Hatlestad v. 
Brown, 5 Vet. App. 524 (1993).  

VA regulations establish objective and subjective standards 
for an award of TDIU.  When the veteran's schedular rating is 
less than total (for a single or combination of  
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b),  
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran does not meet the percentage 
requirements set forth in 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  The 
veteran's service-connected disabilities are pilonidal cyst, 
rated as noncompensably (0 percent) disabling, residuals of 
fracture of the right ring finger, rated as noncompensably 
disabling, and residuals of jaw fracture, rated as 
noncompensably disabling.  The combined disability rating is 
0 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  

In this case, the evidence shows that the veteran was an 
electrical power line specialist, or electrician, in service 
from 1966 to 1970.  After service, he was a federal employee, 
VA benefits counselor, from May 1979 to March 1996, when he 
retired.  

Much of the veteran's occupational impairment is shown by the 
weight of the competent evidence to be related to non-
service-connected diagnosed disabilities or disorders, 
including psychiatric disorders for which he has claimed 
service connection, and for which service connection (or 
reopening) has been denied.  The veteran's claim for service 
connection for a psychiatric disorder is final, and has not 
been reopened.  The evidence of record shows the reason for 
the veteran's unemployability is due primarily to non-
service-connected psychiatric disorders.  For example, June 
and December 1996 private medical opinions from Jose Juarbe, 
M.D., reflect that the veteran's diagnosed severe major 
depression that started in 1995 was related to uncertainty of 
job security at work in 1995, and was the cause of the 
veteran's inability to engage in any gainful activity.  

The veteran himself has claimed and asserted that psychiatric 
symptoms that arose in late 1994 or 1995 during his federal 
employment caused him to be unemployable.  Because such 
psychiatric symptoms are attributed to non-service-connected 
diagnosed psychiatric disorders, such assertions tend to 
weigh against his claim for a TDIU.  Such a contention does 
not tend to show that the veteran's service-connected 
disabilities render him unable to obtain or maintain 
substantially gainful employment.

Finally, the evidence does not show that a referral for 
extraschedular rating is warranted.  This case does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b).  On the question of 
whether there is marked interference with employment, the 
veteran is retired, and the industrial impairment about which 
the veteran primarily complains is caused by his non-service-
connected psychiatric disorders.  The veteran has not been 
hospitalized for any of his service-connected disabilities.  
The regular rating schedule is adequate to rate the veteran's 
complaints or minimal clinical findings that include some 
loss of motion of the finger and hand, including due to pain, 
fatigue, weakness, and lack of endurance.  The schedular 
rating criteria includes provisions for such symptoms.  See 
38 C.F.R. §§ 4.40, 4.45 (207).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor that takes his 
case outside the norm with respect to a similar level of 
disability under the rating schedule.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  The 
question is whether or not the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he or she can find employment.  See 
Beaty v. Brown, 
6 Vet. App. 532, 538 (1994).  

For these reasons, the Board finds that the evidence shows 
that the veteran's service-connected disabilities, each rated 
as noncompensably disabling, are not of such 
severity as to render him unable to obtain or maintain 
substantially gainful employment.  For these reasons, the 
Board finds that the preponderance of the evidence is against 
the claim for TDIU; there remains no reasonable doubt to be 
resolved; and TDIU is not warranted.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  


ORDER

New and material evidence has not been received, and a 
previously denied claim for service connection a psychiatric 
disorder, variously claimed and diagnosed, is not reopened.  

A TDIU due to service-connected disabilities is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


